United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, CHEEKTOWAGA
POST OFFICE, Cheektowaga, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-31
Issued: September 15, 2011

Case Submitted on the Record

ORDER GRANTING REMAND
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On October 4, 2010 appellant filed a timely appeal from June 22 and September 2, 2010
decisions of the Office of Workers’ Compensation Programs (OCWP). By the June 22, 2010
decision, OWCP denied appellant’s claim for a schedule award on the grounds that there was no
employment-related impairment. In the September 2, 2010 decision, OWCP denied appellant’s
request for reconsideration of the merits of her claim. However, OWCP noted that, pursuant to
appellant’s request, it was referring her for a second opinion examination to be followed by a
new decision on her entitlement to a schedule award.
The Director of OWCP filed a motion on April 29, 2011 requesting the Board to set aside
the June 22 and September 2, 2010 decisions and to remand the case for specified further
development. The Director stated that appellant underwent an examination conducted by a
second opinion physician on November 17, 2010 and that, on review, an OWCP medical adviser
determined that appellant had sustained a permanent impairment causally related to her accepted
employment conditions. The Director, citing to the Board’s holding in Jimmy W. Galetka,1
acknowledged that the Board acquired jurisdiction over the instant appeal when the Board
received appellant’s request for review on October 4, 2010. The Director concluded, therefore,
that OWCP was without jurisdiction “to issue any binding new determination on appellant’s
1

43 ECAB 432 (1992).

claim for a schedule award” despite the subsequently acquired medical evidence and, thus, the
June 22 and September 2, 2010 decisions remain in force. Notwithstanding, the Director
requested that, since OWCP has developed the medical evidence and has concluded that
appellant is entitled to compensation for a permanent impairment due to her employment-related
injury, the Board set aside the June 22 and September 2, 2010 decisions and remand the case to
OWCP. On remand, the Director stated that OWCP would properly develop appellant’s request
for a schedule award and issue a de novo decision on appellant’s claim for permanent
impairment under the Federal Employees’ Compensation Act.
On April 29, 2011 the Clerk of the Board served appellant with a copy of the Director’s
motion to remand.
The Board has duly considered the matter and concludes that, for all of the reasons
espoused by the Director in his motion to remand, said motion should be granted. Accordingly,
IT IS HEREBY ORDERED THAT the June 22 and September 2, 2010 decisions of the
Office of Workers’ Compensation Programs are set aside; the case is remanded for further
proceedings consistent with this order of the Board.
Issued: September 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

